DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s after final response filed on April 18, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 28, 30, and 34 are canceled. Claims 21-27, 29, 31-33, and 35-43 are now renumbered as claims 1-20 are pending.
5.	The electronic terminal disclaimer filed on 04/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent # 10,742,414 has/have been reviewed and accepted. The terminal disclaimer has been recorded.
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 21-27, 29, 31-33, and 34-43 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
8.	Prior art Slick et al. taught a user may input the user-ID information by swiping a smart card that contains the user-ID information of the user through a card reader; by holding a contactless smart card over a card reader; or by inputting the user-ID information via a keyboard, mouse, or a soft keyboard shown on the display of the image-forming device B. Para. 0014-0016.  Prior art Perlman et al. taught private server 820 receives a request from WebTV server 620 for the encryption key associated with a particular client identified by a client box number and a client network address. Private server 820 first verifies that the requester is in fact the WebTV server 620 using a predefined passcode associated with the WebTV server 620. The encryption key generation logic 912 of private server 820 then uses the client box number and client network address provided by the WebTV server 620 to obtain the encryption key for the identified client (processing block 1514). If the identified client had previously established a connection with private server 820, the encryption key associated with that client will be stored in encryption key generation storage area 912. This client encryption key is retrieved from storage area 912 by private server 820 and transferred to WebTV server 620 in a secure message in processing block 1518. Col. 10, lines 41-60.  Kao et al. taught a new storage key for the user is generated from the user’s minor key and the new master key. Para. 0019, 0056. Yang et al. taught secured and encrypted storage area. Para. 0021.
However, none of the prior art taught store personal data in the secure block in combination with create a secure memory block in a memory of the client device, permit a second application on the client device to access the personal user data in combination with encrypt the secure block using the data storage key as recited in claim 21. No prior art taught after receipt of a re-encryption instruction, re-encrypt the secure memory block in combination with the client device having an encrypted secure memory block storing personal user data..decrypt the secure memory block using the data access key..verify that the user is authorized to access the secure memory block in the client device, transmit to the client device the data access key  as recited in claim 33. No prior art was found to teach generating a data access key based on the user key; decrypting the secure memory block using the data access key; and re-encrypting the secure memory block using the data storage key as it pertains to the other portions of the claim 39.
Therefore, the examiner notes that the prior arts did not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of  “store personal data in the secure block, permit a second application on the client device to access the personal user data, after receipt of a re-encryption instruction, re-encrypt the secure memory block, generating a data access key based on the user key; decrypting the secure memory block using the data access key; and re-encrypting the secure memory block using the data storage key” within the context of the claimed invention (Independent claims 21, 33, and 39) as a whole without the usage of impermissible hindsight reasoning.
Dependent claims 22-27, 29, 31-32, 35-38, and 40-43 are allowed due to their dependency on allowable independent claims 21, 33, and 39.
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 21, 33, and 39 with proper motivation at or before the time it was effectively filed.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon.
US 2020/0127376 A1 (Kang et al.) [0054] According to an embodiment, at least one function of the MST communication module 210, the NFC communication module 230, or the wireless charging module 250 may be controlled by an external processor (e.g., the processor 120). According to an embodiment, at least one specified function (e.g., a payment function) of the MST communication module 210 or the NFC communication module 230 may be performed in a trusted execution environment (TEE). According to an embodiment, the TEE may form an execution environment in which, for example, at least some designated area of the memory 130 is allocated to be used for performing a function (e.g., a financial transaction or personal information-related function) that requires a relatively high level of security. In such a case, access to the at least some designated area of the memory 130 may be restrictively permitted, for example, according to an entity accessing thereto or an application being executed in the TEE.
US 2012/0317655 A1 (Zhang et al.) [0049] At block 430, the application service may re-encrypt a portion u.sub.uk in a target cipher content (u.sub.SK, w, v) using the content re-encryption key rk.sub.SK.fwdarw.uk and a re-encryption Re_Enc algorithm. At block 440, the application service may store a resulting deliverable target cipher content (u.sub.uk, w, v) in a cloud storage service. For each published content, two buckets or copies may be created: one for the originally published cipher content (u.sub.SK, w, v) from the content provider, which may not be updated once stored, and the other for the cipher content (u.sub.uk, w, v) to be delivered to the user or subscriber, which may be updated once a user joins or leaves the user group. Although both buckets may be made publicly readable to users, the original published one may be set private permission since only the content provider and the application service may need to access this bucket. The other content bucket may be publicly readable to all authorized users in the user group. To avoid storage redundancy, only u.sub.SK of the cipher content may be stored (in a cloud storage service), as the other part (w, v) is the same as the public bucket. The u.sub.SK part may be substantially smaller, for example may be stored in EC2 to facilitate the cryptographic operations.
US 2012/0084806 A1 (Fahrny et al.) Claim 1. A security device, comprising: a first memory storage storing a device security key; and a first processor configured to: encrypt the device security key using a first seed value to derive a first derived key, and store the first derived key in a second memory storage area of the device; and in response to a compromise of the first derived key, re-encrypt the device security key using a second seed value to derive a second derived key, and store the second derived key in the second memory storage of the device.
	12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438